              IN THE UNITED STATES DISTRICT COURT FOR                     P?; j: 33
                    THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION                  -

                                                                  2Jn?;3ircf.ax~
 CAGER A. MALEEAH,

        Plaintiff,

 V.                                           CASE NO. CV418-096


 DR. BROWN, P.A. DARCY, NURSE
 TERRY, NURSE TYLER, NURSE
 ANDERSON, and NURSE GREEN,

        Defendants.




                               ORDER


       Before the Court is Plaintiff's Motion for Reconsideration.

(Doc. 38.) In his motion, Plaintiff requests that this Court

reconsider its prior order (Doc. 37) adopting the report and

recommendation in this case and dismissing Plaintiff's request

for preliminary injunction. After a careful de novo review of

the record and Plaintiff's motion, the Court sees no reason to

disturb its prior order adopting the report and recommendation

of the Magistrate Judge. Plaintiff has still failed to establish

any of the requisite factors to show that he is entitled to a

preliminary injunction. Instead, Plaintiff uses his motion to

make    arguments    related   to   the   merits   of   his   complaint.
